 In the Matter Of WALKER MOTOR CO1iPANY,INC., EMPLOYERandTEAM-STERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS,LOCAL UNIONNo. 936, PETITIONERCase No. 10-RC-950.Decided December 5,1950.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John C. Carey, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The business of the Employer :Walker Motor Company, Inc., is an Alabama corporation with aplace of business in Tuscaloosa, Alabama, where it is engaged in sellingand servicing Nash automobiles under a franchise from the NashMotor Company. It also sells and services used cars. During the yearpreceding the .date of the hearing, the Employer purchased more than$315,000 worth of automobiles and automobile parts, of which morethan 50 percent was shipped to it from points outside the State ofAlabama.During the same period, the Employer's sales totaled in.excess of $428,000, of which less than 1 percent represents sales to out-of-State customers.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the Act. In view of ourpolicy, as recently announced inBaxter Bros.,'to assert jurisdictionover franchised automobile dealers, we find that it will effectuate the.policies of the Act to assert jurisdiction in this case.22.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.s 91 NLRB 1480.2 In reaching this conclusion,we have rejected as merely speculative the Employer's con-tention to the effect that if the Nation becomes involved in a war, the production ofautomobiles may be seriously curtailed with the result that the Employer may not be ableto obtain any cars from the Nash Company despite their present franchise arrangements.92 NLRB No. 90.540 WALKER MOTOR COMPANY, INC.5413.A questionaffecting commerce existsconcerning the representa-tion of employeesof the Employer withinthe meaning of Section 9,(c) (1) and Section 2 (6) and(7) of the Act.4.The partiesagree that a unit composed of allthe Employer'sservice department employees,includingmechanics, the bodymanpainter, andthe greaseman is appropriate.There is disagreement asto the inclusion of the service manager andthe janitor-washboy.The servicemanager:This individual is in charge of the Employer'sservice department.He receivesthe automobiles that are brought tothe departmentfor repairsand servicing,makes outjob tickets, andassigns the work to the mechanics.He has authority to hire and dis-charge the employees under him.We are of the opinion that theservice manager is a supervisor and we shallthereforeexclude him.The janitor-washboy:This employee,like those here requested, isassignedto the service department.He spendsabout75 percent of histime washing cars and-the balance of his time at janitorial tasks, suchas cleaningup the departmentand washingwindows.We believe thatthe janitor-washboy should be included.3We find that all the Employer's servicedepartmentemployees, in-cluding mechanics, the bodyman painter, thegrease man,the janitor-washboy, but excludingthe service manager, the parts manager, andall other supervisors as defined in theAct, constitutea unit appropriatefor the purposes of collective bargainingwithin themeaning of Sec-tion 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]8Vevodo Motor Sales,86 NLRB 573.